20-1257
   Solano-Sanchez v. Garland
                                                                            BIA
                                                        A202 075 479/480/481/490


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 1st day of November, two thousand twenty-
   two.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            BETH ROBINSON,
            MYRNA PÉREZ,
                 Circuit Judges.
   _____________________________________

   ERIKA MARISOL SOLANO-SANCHEZ,
   JAQUELINE ARIANA CARDOZA-SOLANO,
   MANUEL ALEXANDER VALENCIA-
   SOLANO, MANUEL ENRIQUE VALENCIA-
   DURAN,
            Petitioners, 1

                     v.                                20-1257
                                                       NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,

   1The motion to amend the caption is GRANTED and the Clerk’s Office
   is instructed to amend the official caption as reflected here.
         Respondent.
_____________________________________

FOR PETITIONERS:              Jillian M. Dume, Labrada Dume &
                              Associates, New York, NY.

FOR RESPONDENT:               Brian Boynton, Acting Assistant
                              Attorney General; Brianne Whelan
                              Cohen, Senior Litigation Counsel;
                              Rebecca Hoffberg Phillips, Trial
                              Attorney, Office of Immigration
                              Litigation, United States
                              Department of Justice, Washington,
                              DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED IN PART and DISMISSED IN PART.

    Petitioners     Erika    Marisol          Solano-Sanchez,    Jaqueline

Ariana     Cardoza-Solano,   Manuel       Alexander     Valencia-Solano,

Manuel Enrique Valencia-Duran, natives and citizens of El

Salvador, seek review of a March 18, 2020 decision of the BIA

denying their motion to reopen their removal proceedings.                In

re Erika Marisol Solano-Sanchez, et al., Nos. A 202 075

479/480/481/490 (B.I.A.      Mar.       18,    2020).    We     assume   the

parties’ familiarity with the underlying facts and procedural

history.

    We review the BIA’s denial of a motion to reopen for

                                    2
abuse of discretion.       Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006) (per curiam).        It is undisputed that Petitioners’

2019 motion was untimely because they filed it more than 90

days after their removal orders became final in 2017.              See

8 U.S.C. § 1229a(c)(7)(C)(i) (providing a 90-day deadline for

motions to reopen).        The time for filing a motion to reopen

may be equitably tolled if a movant establishes that he or

she received ineffective assistance of counsel.        See Iavorski

v. INS, 232 F.3d 124, 134 (2d Cir. 2000).           The BIA did not

abuse its discretion in declining to equitably toll the time

because Petitioners failed to show they suffered prejudice

due   to   their   former       counsel’s   representation    in   the

underlying proceedings.         See Rabiu v. INS, 41 F.3d 879, 882

(2d Cir. 1994) (requiring a showing “that competent counsel

would have acted otherwise” and that the petitioner “was

prejudiced   by    .   .    .   counsel’s   performance”     (citation

omitted)).   Although Petitioners alleged that counsel should

have raised additional arguments, they did not identify what

arguments could or should have been made.        Thus, they did not

demonstrate that counsel “could have made a strong showing in

support of [their] application.”        Id.


                                    3
    Because Petitioners did not demonstrate that the time

limitation   should    be   equitably   tolled,   their   “motion   to

reopen could only be considered upon exercise of the [BIA’s]

sua sponte authority.”      Mahmood v. Holder, 570 F.3d 466, 469

(2d Cir. 2009).       We lack jurisdiction to review the BIA’s

“entirely    discretionary”     decision    declining     to   reopen

proceedings sua sponte.      Ali, 448 F.3d at 518.

    For the foregoing reasons, the petition for review is

DENIED IN PART and DISMISSED IN PART.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court




                                  4